On a motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action, the court must accept the facts alleged in the pleading as true, accord the plaintiff *617the benefit of every possible inference, and determine only whether the facts as alleged fit within any cognizable legal theory (see Goshen v Mutual Life Ins. Co. of N.Y., 98 NY2d 314, 326 [2002]; Leon v Martinez, 84 NY2d 83, 87 [1994]). “To state a cause of action to recover damages for legal malpractice, a plaintiff must allege: (1) that the attorney ‘failed to exercise the ordinary reasonable skill and knowledge commonly possessed by a member of the legal profession’; and (2) that the attorney’s breach of the duty proximately caused the plaintiff actual and ascertainable damages” (Dempster v Liotti, 86 AD3d 169, 176 [2011], quoting Leder v Spiegel, 9 NY3d 836, 837 [2007], cert denied sub nom. Spiegel v Rowland, 552 US 1257 [2008]; see Rudolf v Shayne, Dachs, Stanisci, Corker & Sauer, 8 NY3d 438, 442 [2007]).
Here, the complaint, viewed in the light most favorable to the plaintiff (see Leon v Martinez, 84 NY2d at 87-88), failed to set forth allegations sufficient to state a cause of action to recover damages for legal malpractice (see Kennedy v H. Bruce Fischer, Esq., P.C., 78 AD3d 1016, 1018 [2010]; DeNatale v Santangelo, 65 AD3d 1006 [2009]; Analisa Salon, Ltd. v Elide Props., LLC, 63 AD3d 1091 [2009]). Accordingly, the Supreme Court properly granted that branch of the defendant’s motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (7) for failure to state a cause of action. Skelos, J.E, Belen, Hall and Roman, JJ., concur. [Prior Case History: 27 Misc 3d 1235(A), 2010 NY Slip Op 51041(U).]